Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Invention I and Species II in the reply filed on 05/07/2022 is acknowledged.  The traversal is on the ground(s) that claims 3 and 4 are generic to species I and II are independent and distinct because the optoelectronic device shown in Figure 3 comprises every element in the optoelectronic device shown in Figure 1 and further comprises a second matrix layer 104b between an upper surface of a first matrix layer 104a and a plurality of quantum dots 105.  This is not found persuasive because, although examiner agrees that all of claims 1-7 are currently generic to species I and II and as such will be examined with the elected Species II, Species I as disclosed in Fig. 1 comprises quantum dots 105 in contact with semiconductor layer 103 and a single matrix layer 104 covering the quantum dots and is therefore patentably independent and distinct from Species II as disclosed in Fig. 3 comprising quantum dots 105 separated from semiconductor layer 103 by an additional matrix layer 104a. Examiner concurs with applicant that any withdrawn claims dependent on a claim found allowable may be eligible for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11302740 B2 in view of Lee et. Al. (US 20180061882 A1 hereinafter Lee).

 Regarding claim 1,  11302740 teaches in claim 22, an opto-electronic device comprising: 
a semiconductor substrate (first semiconductor layer line 6 for example); 
a light receiving unit (optoelectronic device of image sensor lines 1-2) formed in the semiconductor substrate;
and a driving circuit, wherein the light receiving unit comprises: 	
a first semiconductor layer arranged in an upper region of the semiconductor substrate and doped with a first conductivity type impurity (line 6); 
a second semiconductor layer arranged on the first semiconductor layer and doped with a second conductivity type impurity different from the first conductivity type impurity (lines 7-10); 
a transparent matrix layer arranged on an upper surface of the second semiconductor layer (lines 11-12); 
a plurality of quantum dots arranged to contact the transparent matrix layer (lines 12-13); and 
a first electrode arranged on a first side of the transparent matrix layer and a second electrode arranged on a second side of the transparent matrix layer opposite to the first side, wherein the first electrode and the second electrode are electrically connected to the second semiconductor layer (lines 13-19).
	11302740 does not specify the driving circuit is arranged on a surface of the semiconductor substrate at a portion of the semiconductor substrate not overlapping the light receiving unit in a plan view
	Lee discloses in Figs. 1-4 with associated text an opto-electronic device a driving circuit similar to that of 11302740 (circuit in region II comprising driving device 210 (paragraph [0111])) arranged on a surface of a semiconductor substrate 101 at a portion of the semiconductor substrate not overlapping a light receiving unit  PD in a plan view (Fig. 4, paragraph [0106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a structure similar to that of Lee to implement the driving circuit of 11302740 because according to Lee such a device is useful as an image sensor (Lee paragraph [0054]) as is taught by 11302740, furthermore Lee teaches forming such a driving circuit in a region to not overlap a light receiving unit is a suitable arrangement for forming such a device (Lee paragraph [0106]).

Regarding claim 2,  11302740 teaches in claim 22 the first semiconductor layer is doped to have a first doping concentration and the second semiconductor layer is doped to have a second doping concentration less than the first doping concentration (lines 21-24). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konstantatos et. Al. (US 20160020352 A1 hereinafter Konstantatos) and further in view of Lee et. Al. (US 20180061882 A1 hereinafter Lee)

	Regarding claim 1, Konstantatos teaches in Fig. 3 with associated text an opto-electronic device comprising: 
a semiconductor substrate 1 (paragraph [0025]); 
a light receiving unit (optoelectronic apparatus (paragraph [0038]) formed in the semiconductor substrate (substrate layer 1 makes up part of the device Fig. 3, paragraph [0038]),
wherein the light receiving unit comprises: 	
a first semiconductor layer 1 arranged in an upper region of the semiconductor substrate and doped with a first conductivity type impurity (Fig. 3, paragraph [0025]); 
a second semiconductor layer 3 arranged on the first semiconductor layer and doped with a second conductivity type impurity different from the first conductivity type impurity (Fig. 3, paragraph [0029]); 
a transparent matrix layer 12 arranged on an upper surface of the second semiconductor layer (paragraph [0038]); 
a plurality of quantum dots 5 arranged to contact the transparent matrix layer (Fig. 3, paragraph [0038]); and 
a first electrode (4 and 6) arranged on a first side of the transparent matrix layer and a second electrode arranged on a second side of the transparent matrix layer (4 and 7) opposite to the first side (Fig. 3, paragraph [0037]), wherein the first electrode and the second electrode are electrically connected to the second semiconductor layer (paragraph [0037]).
	Konstantatos does not specify a driving circuit arranged on a surface of the semiconductor substrate at a portion of the semiconductor substrate not overlapping the light receiving unit in a plan view
	Lee discloses in Figs. 1-4 with associated text an opto-electronic device using a light receiving unit similar to that taught by  Konstantatos (11 of Fig. 3 or PD of Fig. 4, while the figures show a photodiode Lee discloses using a phototransistor (paragraph [0044])) and a driving circuit (circuit in region II comprising driving device 210 (paragraph [0111])) arranged on a surface of a semiconductor substrate 101 at a portion of the semiconductor substrate not overlapping the light receiving unit  PD in a plan view (Fig. 4, paragraph [0106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a structure similar to that of Lee to implement a driving circuit to drive the light receiving unit taught by Konstantatos because according to Lee such a device is useful as an image sensor (Lee paragraph [0054]) and may use a phototransistor similar to that of Konstantatos (Lee paragraph [0044], Konstantanos paragraph [0040]), furthermore Lee teaches forming such a driving circuit in a region to not overlap a light receiving unit is a suitable arrangement for forming such a device (Lee paragraph [0106]).

	Regarding claim 5, Konstantatos teaches the transparent matrix layer comprises a transparent oxide semiconductor material (ZnO paragraph [0038]).

Regarding claim 7, Konstantatos in view of Lee teaches the driving circuit comprises: a plurality of metal layers (Lee 224, 222, 223 and 221); and a dielectric layer 202 interposed between the plurality of metal layers (Lee Fig. 4, paragraph [0091]).

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konstantatos in view of Lee and further in view of Cho et. Al. (US 20190189815 A1 hereinafter Cho)

	Regarding claim 3, Konstantatos in view of Lee teaches the opto-electronic device of claim 1, wherein the plurality of quantum dots are arranged on the upper surface of the second semiconductor layer to face the upper surface of the second semiconductor layer (Konstantatos Fig. 3).
	Konstantatos does not specify the transparent matrix layer is arranged to cover the plurality of quantum dots.
	Cho discloses in Fig. 1 with associated text a transparent matrix layer 133 similar to that of Konstantatos in view of Lee is arranged to cover a plurality of quantum dots 135 (Fig. 1 paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transparent matrix layer similar, to that of Lee, arranged to cover the plurality of quantum dots of Konstantatos in view of Lee because according to Cho such a layer provides a path for moving charges (e.g., carriers) between the first electrode (Cho paragraph [0038].

Regarding claim 4, Konstantatos in view of Lee teaches the opto-electronic device of claim 1.
	Konstantatos does not specify the transparent matrix layer comprises a first matrix layer and a second matrix layer, the plurality of quantum dots are disposed between the first matrix layer and the second matrix layer.
	Cho discloses in Fig. 1 with associated text a transparent matrix layer 133 similar to that of Konstantatos in view of Lee that comprises a first matrix layer 132 and a second matrix layer 133, the plurality of quantum dots are disposed between the first matrix layer and the second matrix layer (Fig. 1, paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transparent matrix layer similar, to that of Lee, in the device of Konstantatos in view of Lee because according to Cho such a layer provides a path for moving charges (e.g., carriers) between the first electrode (Cho paragraph [0038].

Regarding claim 6, Konstantatos in view of Lee teaches the opto-electronic device of claim 5.
	Konstantatos does not specify the transparent oxide semiconductor material comprises at least one material selected from silicon indium zinc oxide (SIZO), silicon zinc tin oxide (SZTO), indium gallium zinc oxide (IGZO), indium zinc oxide (IZO), zinc tin oxide (ZTO), CuAlO2, CuG202, SrCu202, or SnO2, however Konstantatos teaches using ZnO for the oxide semiconductor material (paragraph [0038]).
	Cho discloses in Fig. 1 with associated text a transparent oxide semiconductor material (131, 132 or 133) similar to that of Konstantatos in view of Lee that comprises at least one material selected from silicon indium zinc oxide (SIZO), silicon zinc tin oxide (SZTO), indium gallium zinc oxide (IGZO), indium zinc oxide (IZO), zinc tin oxide (ZTO), CuAlO2, CuG202, SrCu202, or SnO2  (Fig. 1, paragraph [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the material materials taught by Cho for the oxide semiconductor material of Konstantatos in view of Lee because according to Cho such a layer provides a path for moving charges (e.g., carriers) between the first electrode (Cho paragraph [0038], furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have have used a material taught by Cho for the oxide semiconductor material of Konstantatos in view of Lee, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897